DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Muramatsu teaches a barcode reader comprising: a housing [0033] (mobile phones have housings);
an imaging assembly positioned at least partially within the housing, the imaging assembly including an imaging sensor having a plurality of pixels [0065] (Fig. 2 depicts the pixels), the imaging sensor configured to capture images of an environment appearing within a field of view (FOV) of the optical imaging assembly [0009, 0065, 0068] (cameras take images of the field of view towards which they are pointed); and
at least one processor (control portion – Fig. 16) communicatively coupled to the imaging assembly, the at least one processor being configured to decode a barcode comprising a plurality of bars (six digit data characters on the left – [0148]), the at least one processor further being configured to (Fig. 16):
determine a pixel-per-module (PPM) of the barcode based on a number of pixels that span a narrowest bar of the plurality of bars when the barcode is captured in an image by the imaging sensor (all bar widths are measured, therefore narrowest bar width is determined, Fig. 12);
analyze whether the PPM falls within a predetermined PPM threshold range (all bar widths, including narrowest, are compared with the patterns); responsive to the PPM falling within the predetermined PPM threshold range (fits pattern), generate a successful decode signal indicating a successful decode of the barcode (303, 309); and
responsive to the PPM falling outside the predetermined PPM threshold range (doesn’t fit pattern), abstain from generating the successful decode signal indicating the successful decode of the barcode (310).
The prior art fails to teach determining a per-pixel-module of the barcode based on a number of pixels that span a narrowest bar of the plurality of bars when the barcode is captured in an image by the imaging sensor and analyzing whether the PPM falls within a predetermined PPM threshold range, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876